Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2015/0252524 A1) in view of Satake et al. (US 2002/0018892 A1).
Claims 6-8, 10 and 13-15:  Nishimura teaches a laminate comprising a base body and a woven fabric, wherein the base body comprises an intertwined fiber body containing ultra-fine fibers with a fiber diameter of 0.01-10 µm and an elastic polymer (abstract, [0035], [0037] and [0041]).  The base body meets the claimed skin sheet.  Nishimura teaches a polyester containing a 1,2-propanediol-derived component at a concentration of 15-500 ppm as a suitable example for forming the ultra-fine fibers {instant claims 10 and 13-15}
Nishimura teaches a polyethylene terephthalate polyester as a material for forming the woven fabric [0141], but does not teach a polyester containing a 1,2-propanediol-derived component at a concentration of 15-500 ppm as the material for forming the woven fabric.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select a polyester containing a 1,2-propanediol-derived component at a concentration of 15-500 ppm; and the motivation would be to provide a woven fabric with improved thermostability [0018].
Nishimura does not teach the use of an adhesive to laminate the base body and the woven fabric.  However, Satake teaches the use of an adhesive composition for manufacturing artificial leather, wherein the adhesive composition is a curable polyurethane resin {instant claims 7 and 8} (abstract).  Nishimura and Satake are analogous art because they are from the same field of endeavor that is the artificial leather art.  It would have been obvious to a person of ordinary skill in the art to combine the polyurethane adhesive of Satake with the invention of Nishimura, and the motivation for combining would be, as Satake suggested, to provide sufficient adhesion property [0013].
Claims 9, 11 and 12:  With respect to the claimed modulus and elongation break, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a woven fabric having the claimed range of modulus and the claimed range of elongation break, and the motivation would be to control the strength and stretching properties of the woven fabric.  A prima facie case of In re Boesch and Slaney, 205 USPQ 215.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
March 9, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785